DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 4,711,390) in view of Videcart (EP 3,115,310 A1).
Regarding claim 1, Andrews teaches a leak resistant bliss-type container (Fig. 3) comprising: a first blank (the central blank of Fig. 5) defining a bottom wall 23, opposed first side walls 21, 22 hingedly connected to longitudinal edges 32, 33 of the bottom wall and extending upwardly from the bottom wall, a vertical side flange 34, 35 hingedly connected to each of a pair of opposing lateral edges 40, 41 of the first side walls, and opposing bottom flanges 36 hingedly connected to lateral edges 42 of the bottom wall and extending upwardly in overlapping relation to the vertical side flanges; second and third identical end blanks, each end blank defining at least an end wall 24, 25; and a corner piece 45 defined by a web of material, each corner piece extending between a longitudinal edge of one of the vertical side flanges and a longitudinal edge of the bottom flange to define a leak resistant corner (col 4 lines 36-40). 
Andrews does not teach that corresponding ones of the vertical side flanges are positioned between the end wall and the corresponding bottom flange, instead teaching the bottom flange is positioned inside the vertical side flanges.  Videcart teaches an analogous leak proof container using gusset flaps and teaches it is known to fold a bottom flange to be outside vertical side flanges.  It would have been obvious to one of ordinary skill in the art to modify the structure of Andrews by alternating the order panels as it has been held that a mere reversal of parts to a known alternative is an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); see MPEP 2144.04 section VI. A.
Regarding claim 13, Andrews teaches a leak resistant bliss-type container comprising: a first blank (the central blank of Fig. 5) defining a bottom wall 23, opposed first side walls 21, 22 hingedly connected to longitudinal edges 32, 33 of the bottom wall and extending upwardly from the bottom wall, a vertical side flange 34, 35 hingedly connected to each of a pair of opposing lateral edges 40, 41 of the first side walls, and opposing bottom flanges 36 hingedly connected to lateral edges 42 of the bottom wall; second and third identical end blanks, each end blank defining at least an end wall 24, 25 secured in overlapping relation to the vertical side flanges (Fig. 3); and a corner piece 45 defined by a folded web of material pinched between a bottom flange and an adjacent vertical side flange to define a leak resistant corner.
Andrews does not teach that corresponding ones of the vertical side flanges are positioned between the end wall and the corresponding bottom flange, instead teaching the bottom flange is positioned inside the vertical side flanges.  Videcart teaches an analogous leak proof container using gusset flaps and teaches it is known to fold a bottom flange to be outside vertical side flanges.  It would have been obvious to one of ordinary skill in the art to modify the structure of Andrews by alternating the order panels as it has been held that a mere reversal of parts to a known alternative is an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); see MPEP 2144.04 section VI. A.
Regarding claim 14, Andrews teaches the corner piece is integrally formed with the bottom flange and the adjacent vertical side flange (Fig. 5).
Regarding claim 15, Andrews teaches wherein the corner piece is formed of longitudinal end portions of the bottom flange and comprises triangular halves pivoted into overlapping relationship (Fig. 5).

Claims 1-2, 7-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 5,967,406) in view of Ritter (US 3,910,483).
Regarding claim 1, Moorman teaches a bliss-type container comprising: a first blank (Fig. 1) defining a bottom wall 7, opposed first side walls 5 hingedly connected to longitudinal edges 13 of the bottom wall and extending upwardly from the bottom wall (Fig. 3), a vertical side flange 9 hingedly connected to each of a pair of opposing lateral edges 15 of the first side walls, and opposing bottom flanges 3 hingedly connected to lateral edges 11 of the bottom wall and extending upwardly in overlapping relation to the vertical side flanges; second and third identical end blanks (Fig. 2), each end blank defining at least an end wall such that corresponding ones of the vertical side flanges are positioned between the end wall and the corresponding bottom flange (Fig. 4). 
Moorman does not teach a corner piece.  Ritter teaches an analogous container blank having a bottom wall 12, opposed first side walls 13 having vertical side flanges 15 that overlap with bottom flanges 14 (Fig. 1), and Ritter teaches a corner piece 16 defined by a web of material, each corner piece extending between a longitudinal edge of one of the vertical side flanges and a longitudinal edge of the bottom flange to define a leak resistant corner (col 7 lines 27-29).  It would have been obvious to one of ordinary skill in the art to modify the structure of Moorman with the corner web of Ritter with the motivation of providing strong leak resistant container, as taught by Ritter (col 2 lines 43-46).
Regarding claim 2, Moorman is modified with the corner construction of Ritter, and Ritter teaches each vertical side flange 15 is separated from an adjacent bottom flange 14 on the first blank by a flange cut extending from a lateral edge of the first blank toward a respective lateral edge of the bottom wall, and the web of material defining each corner piece extends laterally from a lateral edge of the bottom wall to a terminal end of the flange cut spaced from the lateral edge of the bottom wall (Fig. 1).
Regarding claim 7, Moorman is modified with the corner construction of Ritter, and Ritter teaches (Fig. 1) hinge connections for the opposed first side walls 13 are defined on the first blank by respective longitudinal fold lines (the vertical fold lines as illustrated in Fig. 1), and the longitudinal edges of the vertical side flanges 15 are displaced longitudinally outward from respective adjacent longitudinal fold lines (the edge of bottom flanges 14 are in line with the hinge connections, and the edge of the side flange is spaced outward by the flange cut).
Regarding claim 8, Moorman is modified with the corner construction of Ritter, and Ritter teaches (Fig. 1) the longitudinal edges of the bottom flanges are generally aligned with the respective longitudinal fold lines.
Regarding claim 11, Moorman teaches (Fig. 4) each end blank includes a pair of intermediate walls 23 hingedly connected to opposing longitudinal edges of the end wall and partial side walls 21 hingedly connected to the intermediate walls and secured to respective inner surfaces of the first side walls (col 4 lines 56-59).
Regarding claim 12, Moorman teaches each bottom flange 3 is secured to outer surfaces of an adjacent pair of the vertical side flanges 9 (Fig. 3; col 4 lines 15-16).
Regarding claim 13, Moorman teaches a bliss-type container comprising: a first blank (Fig. 1) defining a bottom wall 7, opposed first side walls 5 hingedly connected to longitudinal edges 13 of the bottom wall and extending upwardly from the bottom wall (Fig. 3), a vertical side flange 9 hingedly connected to each of a pair of opposing lateral edges 15 of the first side walls, and opposing bottom flanges hingedly connected to lateral edges of the bottom wall such that an upward pivoting of each bottom flange causes the bottom flange to overlap outer surfaces of an adjacent pair of the vertical side flanges; second and third identical end blanks (Fig. 2), each end blank defining at least an end wall secured in overlapping relation to the vertical side flanges (Fig. 3).  
Moorman does not teach a corner piece.  Ritter teaches an analogous container blank having a bottom wall 12, opposed first side walls 13 having vertical side flanges 15 that overlap with bottom flanges 14 (Fig. 1), and Ritter teaches a corner piece 16 defined by a web of material pinched between a bottom flange and an adjacent vertical side flange (Fig. 2) to define a leak resistant corner (col 7 lines 27-29).  It would have been obvious to one of ordinary skill in the art to modify the structure of Moorman with the corner web of Ritter with the motivation of providing strong leak resistant container, as taught by Ritter (col 2 lines 43-46).
Regarding claim 14, Moorman is modified with the corner construction of Ritter, and Ritter teaches (Fig. 1) the corner piece 16 is integrally formed with the bottom flange 14 and the adjacent vertical side flange 15 (Fig. 1).
Regarding claim 15, Moorman is modified with the corner construction of Ritter, and Ritter teaches (Fig. 1) the corner piece is formed of longitudinal end portions of the bottom flange and comprises triangular halves pivoted into overlapping relationship (Figs. 1-2).
Regarding claim 16, Moorman teaches a blank construction for a leak resistant bliss-type container comprising: first, second, and third blanks securable together (Fig. 3); the first blank (Fig. 1) comprising: a central bottom wall 7 having opposing longitudinal edges 13 and opposing lateral edges 11; a first side wall 5 hingedly connected to each of the longitudinal edges 13 of the bottom wall at a respective longitudinal fold line, each first side wall including an inner surface and opposing lateral edges 15; a bottom flange 3 hingedly connected to each of the opposing lateral edges of the bottom wall at respective bottom flange fold lines 11; and a vertical side flange 9 hingedly connected to each lateral edge of the first side walls at respective side flange fold lines for overlapping relationship with an adjacent bottom flange (Fig. 3), each vertical side flange separated from the adjacent bottom flange by a flange cut extending laterally from a lateral edge of the first blank and each vertical side flange being securable to a respective adjacent bottom flange (col 4 lines 56-59); each of the second and third blanks (Fig. 2) comprising: an end wall 25 having opposing longitudinal edges 29; and partial side walls 21 hingedly connected to the end wall, and each partial side wall securable to the inner surfaces of the first side walls (Fig. 4; col 4 lines 56-59); wherein each of pairs of the vertical side flanges are positionable between an adjacent one of the end walls and an adjacent one of the bottom flanges, each of the bottom flanges has a longitudinal dimension sufficient to allow the bottom flange to overlap with the corresponding pair of vertical side flanges when the corresponding pair of vertical side flanges is positioned between the adjacent end wall and the bottom flange and each of the bottom flanges further has a lateral dimension less than a longitudinal dimension of each of the pair of vertical side flanges (Fig. 3).  
Moorman does not teach a corner piece.  Ritter teaches an analogous container blank having a bottom wall 12, opposed first side walls 13 having vertical side flanges 15 that overlap with bottom flanges 14 (Fig. 1), and Ritter teaches a corner piece 16 extending laterally into each flange cut, each corner piece extending from a location adjacent to a bottom wall lateral edge toward a respective lateral edge of the first blank to define leak resistant corners when the bottom flanges and vertical side flanges are pivoted into overlapping relationship (col 7 lines 27-29).  It would have been obvious to one of ordinary skill in the art to modify the structure of Moorman with the corner web of Ritter with the motivation of providing strong leak resistant container, as taught by Ritter (col 2 lines 43-46).
Regarding claim 17, Moorman teaches an intermediate wall 23 hingedly connected between each of the partial side walls 21 and one of the longitudinal edges 29 of the end wall 25 (Figs. 2 and 4).

Claims 1-2, 5-6, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 5,967,406) in view of Bugas (US 2020/0031517 A1).
Regarding claim 1, Moorman teaches a bliss-type container comprising: a first blank (Fig. 1) defining a bottom wall 7, opposed first side walls 5 hingedly connected to longitudinal edges 13 of the bottom wall and extending upwardly from the bottom wall (Fig. 3), a vertical side flange 9 hingedly connected to each of a pair of opposing lateral edges 15 of the first side walls, and opposing bottom flanges 3 hingedly connected to lateral edges 11 of the bottom wall and extending upwardly in overlapping relation to the vertical side flanges; second and third identical end blanks (Fig. 2), each end blank defining at least an end wall such that corresponding ones of the vertical side flanges are positioned between the end wall and the corresponding bottom flange (Fig. 4). 
Moorman does not teach a corner piece.  Bugas teaches an analogous container blank (Fig. 14) having a bottom wall 202, opposed first side walls 210, 212 having vertical side flanges 220, 222 that overlap with bottom flanges 204, 206 (Fig. 10), and Bugas teaches a corner piece 300 defined by a web of material, each corner piece extending between a longitudinal edge of one of the vertical side flanges and a longitudinal edge of the bottom flange to define a leak resistant corner (0018)  It would have been obvious to one of ordinary skill in the art to modify the structure of Moorman with the corner web of Bougas with the motivation of providing a leak resistant container, as taught by Bugas (0004).
Regarding claim 2, Moorman is modified with the corner construction of Bugas, and Bugas teaches each vertical side flange 220, 222 is separated from an adjacent bottom flange 204, 206 on the first blank by a flange cut 224, 226 extending from a lateral edge of the first blank toward a respective lateral edge of the bottom wall, and the web of material defining each corner piece 300 extends laterally from a lateral edge of the bottom wall to a terminal end of the flange cut spaced from the lateral edge of the bottom wall (Fig. 14).
Regarding claim 5, Moorman is modified with the corner construction of Bugas, and Bugas teaches hinge connections for the opposed first side walls are defined on the first blank by respective longitudinal fold lines, and the longitudinal edges of the bottom flanges 204, 206 are displaced longitudinally inwardly from respective adjacent longitudinal fold lines (Fig. 14 illustrates bottom flanges 204, 206 are offset from the longitudinal fold line by web 300 and part of flange cuts 224, 226).
Regarding claim 6, Moorman is modified with the corner construction of Bugas, and Bugas teaches the longitudinal edges of the vertical side flanges 220, 222 are generally aligned with the respective longitudinal fold lines (Fig. 14).
Regarding claim 11, Moorman teaches (Fig. 4) each end blank includes a pair of intermediate walls 23 hingedly connected to opposing longitudinal edges of the end wall and partial side walls 21 hingedly connected to the intermediate walls and secured to respective inner surfaces of the first side walls (col 4 lines 56-59).
Regarding claim 12, Moorman teaches each bottom flange 3 is secured to outer surfaces of an adjacent pair of the vertical side flanges 9 (Fig. 3; col 4 lines 15-16).
Regarding claim 13, Moorman teaches a bliss-type container comprising: a first blank (Fig. 1) defining a bottom wall 7, opposed first side walls 5 hingedly connected to longitudinal edges 13 of the bottom wall and extending upwardly from the bottom wall (Fig. 3), a vertical side flange 9 hingedly connected to each of a pair of opposing lateral edges 15 of the first side walls, and opposing bottom flanges hingedly connected to lateral edges of the bottom wall such that an upward pivoting of each bottom flange causes the bottom flange to overlap outer surfaces of an adjacent pair of the vertical side flanges; second and third identical end blanks (Fig. 2), each end blank defining at least an end wall secured in overlapping relation to the vertical side flanges (Fig. 3).  
Moorman does not teach a corner piece.  Bugas teaches an analogous container blank (Fig. 14) having a bottom wall 202, opposed first side walls 210, 212 having vertical side flanges 220, 222 that overlap with bottom flanges 204, 206 (Fig. 10), and Bugas teaches a corner piece 300 defined by a web of material pinched between bottom flange and an adjacent vertical side flange (0063) to define a leak resistant corner (0018)  It would have been obvious to one of ordinary skill in the art to modify the structure of Moorman with the corner web of Bougas with the motivation of providing a leak resistant container, as taught by Bugas (0004). 
Regarding claim 14, Moorman is modified with the corner construction of Bugas, and Bugas teaches (Fig. 14) the corner piece 300 is integrally formed with the bottom flange 204, 206 and the adjacent vertical side flange 220, 222 (Fig. 14).
Regarding claim 15, Moorman is modified with the corner construction of Bugas, and Bugas teaches (Fig. 14) the corner piece is formed of longitudinal end portions of the bottom flange and comprises triangular halves pivoted into overlapping relationship (Figs. 11, 14).
Regarding claim 16, Moorman teaches a blank construction for a leak resistant bliss-type container comprising: first, second, and third blanks securable together (Fig. 3); the first blank (Fig. 1) comprising: a central bottom wall 7 having opposing longitudinal edges 13 and opposing lateral edges 11; a first side wall 5 hingedly connected to each of the longitudinal edges 13 of the bottom wall at a respective longitudinal fold line, each first side wall including an inner surface and opposing lateral edges 15; a bottom flange 3 hingedly connected to each of the opposing lateral edges of the bottom wall at respective bottom flange fold lines 11; and a vertical side flange 9 hingedly connected to each lateral edge of the first side walls at respective side flange fold lines for overlapping relationship with an adjacent bottom flange (Fig. 3), each vertical side flange separated from the adjacent bottom flange by a flange cut extending laterally from a lateral edge of the first blank and each vertical side flange being securable to a respective adjacent bottom flange (col 4 lines 56-59); each of the second and third blanks (Fig. 2) comprising: an end wall 25 having opposing longitudinal edges 29; and partial side walls 21 hingedly connected to the end wall, and each partial side wall securable to the inner surfaces of the first side walls (Fig. 4; col 4 lines 56-59); wherein each of pairs of the vertical side flanges are positionable between an adjacent one of the end walls and an adjacent one of the bottom flanges, each of the bottom flanges has a longitudinal dimension sufficient to allow the bottom flange to overlap with the corresponding pair of vertical side flanges when the corresponding pair of vertical side flanges is positioned between the adjacent end wall and the bottom flange and each of the bottom flanges further has a lateral dimension less than a longitudinal dimension of each of the pair of vertical side flanges (Fig. 3).  
Moorman does not teach a corner piece.  Bugas teaches an analogous container blank (Fig. 14) having a bottom wall 202, opposed first side walls 210, 212 having vertical side flanges 220, 222 that overlap with bottom flanges 204, 206 (Fig. 10), and Bugas teaches a corner piece 300 extending laterally into each flange cut, each corner piece extending from a location adjacent to a bottom wall lateral edge toward a respective lateral edge of the first blank to define leak resistant corners (0018) when the bottom flanges and vertical side flanges are pivoted into overlapping relationship. It would have been obvious to one of ordinary skill in the art to modify the structure of Moorman with the corner web of Bougas with the motivation of providing a leak resistant container, as taught by Bugas (0004). 
Regarding claim 17, Moorman teaches an intermediate wall 23 hingedly connected between each of the partial side walls 21 and one of the longitudinal edges 29 of the end wall 25 (Figs. 2 and 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 5,967,406) in view of Ritter (US 3,910,483) as applied to claim 16 above, and further in view of Hamblin (US 2007/0080200 A1).  Moorman is modified with the corner piece of Ritter, and Ritter does not teach a lateral dimension of each corner piece extending on the first blank from a lateral edge of the bottom wall to the terminal end of the flange cut is generally equal to a dimension extending across the flange cut between the longitudinal edges of a bottom flange and a longitudinal edge of an adjacent vertical side flange.  Ritter does not teach any criticality to the width of the flange cut.  Hamblin teaches an analogously formed corner gusset structure and teaches using a flange cut that is the same width as the corner piece, such that a lateral dimension of each corner piece extending on the first blank from a lateral edge of the bottom wall to the terminal end of the flange cut is generally equal to a dimension extending across the flange cut between the longitudinal edges of a bottom flange and a longitudinal edge of an adjacent vertical side flange (Fig. 3).  It would have been obvious to one of ordinary skill in the art to use a wide flange cut as taught by Hamblin as it has been held that changes in shape to a known alternative are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 section IV. B.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 5,967,406) in view of Ritter (US 3,910,483) in view of Hamblin (US 2007/0080200 A1) as applied to claim 16 above, and further in view of Dean (US 2015/0041481 A1). Moorman is modified with the corner structure of Ritter, and Ritter teaches a fold line extending diagonally across each corner piece to define first 16 and second generally triangular corner piece halves (Fig. 1; the second corner piece half is integral with vertical end flap 16 but is identified as the segment that is overlapped by the first half; Fig. 2).  Moorman teaches the first blank being formed of a corrugated paperboard material having internal flutes (col 4 line 2), but Moorman does not teach any specific flute direction.  Dean teaches an analogous bliss container made from corrugated material and teaches orienting the flutes such that they run vertically within the side walls (0032; Fig. 1).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Moorman with the flute orientation of Dean with the motivation of providing stacking strength, as taught by Dean (0032).  The vertical end flaps fold around the container about an axis line parallel to this flute direction, so the flutes in at least one of the corner piece halves (the second half) extend in a vertical direction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 5,967,406) in view of Bugas (US 2020/0031517 A1) as applied to claim 1 above, and further in view of Dean (US 2015/0041481 A1).  Moorman teaches the first blank being formed of a corrugated paperboard material having internal flutes (col 4 line 2), but Moorman does not teach any specific flute direction.  Dean teaches an analogous bliss container made from corrugated material and teaches orienting the flutes such that they run vertically within the side walls (0032; Fig. 1).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Moorman with the flute orientation of Dean with the motivation of providing stacking strength, as taught by Dean (0032).  The vertical end flaps fold around the container about an axis line parallel to this flute direction, so the flutes in the vertical side flanges and at least part of the corner pieces extend in a vertical direction.  Moorman is modified with the corner construction of Bugas, and Bugas illustrates the lower bound of the vertical side flaps 220, 222 is in line with the fold line separating the side walls 210, 212 from the bottom wall 202, and Moorman teaches the upper edge is in line with the upper edges of the side wall (Fig. 1) so upon erection the vertical side flanges extend from the bottom wall to upper edges of the first side walls.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 5,967,406) in view of Ritter (US 3,910,483) as applied to claim 1 above, and further in view of Dean (US 2015/0041481 A1).  Moorman teaches the first blank being formed of a corrugated paperboard material having internal flutes (col 4 line 2), but Moorman does not teach any specific flute direction.  Dean teaches an analogous bliss container made from corrugated material and teaches orienting the flutes such that they run vertically within the side walls (0032; Fig. 1).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Moorman with the flute orientation of Dean with the motivation of providing stacking strength, as taught by Dean (0032).  The vertical end flaps fold around the container about an axis line parallel to this flute direction, so the flutes in the vertical side flanges and at least part of the corner pieces extend in a vertical direction.  Moorman is modified with the corner construction of Ritter, and Ritter illustrates the lower bound of the vertical side flaps 15 is outwardly offset from the fold line separating the side walls 13 from the bottom wall 12, and Moorman teaches the upper edge is in line with the upper edges of the side wall (Fig. 1) so upon erection the vertical side flanges extend from the bottom wall to upper edges of the first side walls.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 5,967,406) in view of Ritter (US 3,910,483) as applied to claim 16 above, or alternatively over Moorman (US 5,967,406) in view of Bugas (US 2020/0031517 A1) as applied to claim 16 above, and further in view of Videcart (EP 3,115,310 A1).
Regarding claim 18, Moorman is modified with the corner constructions of Ritter (Fig. 1) and Bugas (Fig. 14), and each teach that each corner piece comprises a web of material extending between each longitudinal edge of a bottom flange and a longitudinal edge of an adjacent vertical side flange.  Neither teaches the web is rectangular.  Videcart teaches an analogous leak proof container using gusset flaps and teaches a rectangular web is a known alternative shape for forming a corner gusset (Fig. 3).  It would have been obvious to one of ordinary skill in the art to a rectangular shape web as taught by Videcart as it has been held that changes in shape to a known alternative are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 section IV. B.
Regarding claim 19, Moorman is modified with the corner construction so Ritter and Bugas using a rectangular shape as taught by Videcart, and each of Ritter (Fig. 2), Bugas (0063), and Videcart (Fig. 3) teach the web of material is foldable about a diagonal fold line and is pinched between a bottom flange and an adjacent vertical side flange to define a leak resistant corner when the bottom flange is pivoted into overlapping relationship over the adjacent vertical side flange.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 5,967,406) in view of Ritter (US 3,910,483) as applied to claim 16 above, or alternatively over Moorman (US 5,967,406) in view of Bugas (US 2020/0031517 A1) as applied to claim 16 above, and further in view of Edgerton (US 5,372,299).  Moorman does not teach the lateral dimension of each of the bottom flanges is at least one third of the longitudinal dimension of each of the pair of vertical side flanges.  Edgerton teaches a shipping and display container analogous to that of Moorman and teaches a bottom flange is high enough to provide structural support the adjacent side walls and low enough to allow access to the container contents (col 2 line 59-col 3 line 2) and illustrates using a bottom flange that is approximately half the height of the container (Fig. 2e).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Moorman with taller bottom flanges as taught by Edgerton with the motivation of providing structural support to the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734